Citation Nr: 9932792	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  97-34 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a ruptured right 
Achilles tendon as secondary to service-connected gout.

2.  Entitlement to an increased evaluation for service-
connected thoracic strain, levo-scoliosis with back pain, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for service-
connected gout, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1976 to 
January 1985.  This appeal arises from a May 1996 rating 
decision of the Winston-Salem, North Carolina, regional 
office (RO) which determined the claim of service connection 
for a ruptured right Achilles tendon as secondary to service-
connected gout was not well grounded.  The veteran was also 
denied an increased evaluation of his service-connected 
thoracic strain, levo-scoliosis with back pain, evaluated as 
10 percent disabling, and a compensable evaluation for 
service-connected gout.  By a rating action dated in July 
1997, the noncompensable disability evaluation assigned for 
gout was increased to 20 percent, effective in December 1995.

On July 14, 1999, a hearing was held in Washington, DC, 
before Barbara B. Copeland, who is a member of the Board of 
Veterans' Appeals (Board) rendering the final determination 
in this claim and who was designated by the Chairman of the 
Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102 
(West Supp. 1999).

During the course of the aforementioned personal hearing, the 
Board observed that medical records contained in the claims 
folder had not been reviewed by the RO.  However, the veteran 
indicated that he wished to waive RO consideration of that 
evidence.  Similarly, the Board notes that the veteran filed 
additional medical records in July 1999 that had not been 
previously considered by the RO.  However, in an attached 
statement, the veteran waived review of the additional 
evidence by the RO.  Therefore, pursuant to 38 C.F.R. 
§ 20.1304(c) (1999), those medical records need not be 
considered by the RO.

In view of the Board's finding that additional development is 
warranted, the issue of increased evaluations for service-
connected gout and thoracic strain will be discussed in the 
Remand portion of this decision.

FINDING OF FACT

There is no evidence establishing that the veteran's service-
connected gout caused the veteran to fall, or that the 
alleged fall resulted in him rupturing his right Achilles 
tendon.


CONCLUSION OF LAW

The claim of entitlement to service connection for a ruptured 
right Achilles tendon as secondary to service-connected gout 
is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service connection was granted for gouty arthritis in July 
1985.  A noncompensable disability evaluation was assigned. 

In December 1995, the veteran filed a claim for service 
connection for a ruptured right Achilles tendon.  He 
maintained that he fell due to his service-connected gout, 
and that said fall resulted in the rupture of his right 
Achilles tendon.  He indicated that he had received treatment 
through the Carolina Orthopedic Center.

Medical records from the Winston-Salem VA Medical Center 
(VAMC) dated from January 1995 to December 1995, the 
Salisbury VAMC dated from February 1993 to May 1995, and the 
Carolina Orthopedic Center dated from December 1995 to 
February 1996 show that the veteran received treatment for a 
depressive disorder, middle to upper back pain, symptoms of 
gout, and the residuals of a torn right Achilles tendon.  
Significantly, a treatment note from Carolina Orthopedic 
Center dated on December 7, 1995, indicated that the veteran 
had been brought into the Emergency Room the night before 
with a ruptured Achilles tendon, and that he was being taken 
into the Operating Room for repair.  There was no reference 
to what caused the Achilles tendon rupture or to the 
veteran's gout.

By a rating action dated in May 1996, the RO determined that 
the veteran's claim of service connection for a ruptured 
right Achilles tendon as secondary to service-connected gout 
was not well grounded.  The RO determined that there was no 
evidence establishing a plausible relationship between the 
veteran's ruptured Achilles tendon and his service-connected 
gout.  

The veteran was afforded a personal hearing before the RO in 
July 1996.  He testified that he was suffering from an 
exacerbation of his gout when he tore his Achilles tendon.  
On the day of the injury, he said his gout was causing 
extreme pain in his foot.  He asserted the sharp pain in his 
foot resulted in him losing his balance when he tried to 
stand.  He said he exerted increased pressure on his foot in 
order to prevent himself from falling, but that, in doing so, 
he ruptured his Achilles tendon.  The veteran reported that 
this had been the only time he had ever fallen.  However, he 
stated there had been numerous times when he had lost his 
balance.

The hearing officer denied service connection for a ruptured 
right Achilles tendon in July 1996.  He held the evidence did 
not show that the veteran's ruptured right Achilles tendon 
was related to his service-connected gout.

The veteran was afforded a VA orthopedic examination in June 
1997 for the purpose of evaluating his service-connected 
disabilities.  He indicated that he had lost three months of 
work in 1996 because of a fall resulting in a ruptured 
Achilles tendon.  He had a normal range of motion of the 
right foot and ankle.  The incision over the Achilles tendon 
was well healed.

Additional medical records from the Salisbury VAMC dated from 
April 1996 to July 1997 were associated with the claims 
folder.  The records contain references to the rupture and 
repair of the veteran's right Achilles tendon.  However, 
there were no findings pertaining to the etiology of the 
rupture.

In July 1999, the veteran was afforded a personal hearing 
before the undersigned.  He asserted he ruptured the Achilles 
tendon of his right foot as a result of a fall.  He testified 
that the fall was the result of extreme gouty arthritis pain.  
He stated that he was treated for the ruptured Achilles 
tendon at Foresight Medical Center on December 6, 1995.  He 
said he was evaluated, told that he had "busted" the 
Achilles tendon, and instructed to return the next morning 
for surgical repair.  He was unable to recall whether he had 
sought treatment for his service-connected gout shortly 
before his December accident.  However, he believed that he 
discussed his gout problem when he was admitted to the 
Emergency Room.  He testified that he intended to support 
this history by producing the Emergency Room report from 
Foresight Medical Center.  He asked that the record be held 
open for 30 days so that said report could be obtained and 
submitted.

Outpatient treatment records from the Salisbury VAMC dated 
from September 1995 to July 1999 and post-surgical treatment 
records from the Carolina Orthopedic Center dated from 
December 1995 to April 1996 were associated with the claims 
folder.  There were no records pertaining to the treatment of 
gout in December 1995.  The records also contained no 
findings that indicated that the veteran's ruptured Achilles 
tendon was due to a fall, or that his gout was in any way 
related to the rupture.

II.  Analysis

Service connection is warranted for disability resulting from 
disease or injury that was either incurred in or aggravated 
by service.  38 U.S.C.A. §1131; 38 C.F.R. § 3.303(a) (1999).  
Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (1999).  Establishing service connection 
on a secondary basis requires evidence sufficient to show 
that (1) a current disability exists and (2) the current 
disability was either (a) caused or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); See also 
Allen v. Brown, 7 Vet. App. 439 (1995).  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a).  The 
issue before the Board is whether the appellant has presented 
evidence of a well-grounded claim.  If not, the appeal must 
fail, because the Board has no jurisdiction to adjudicate the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107 (a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81.  However, to be well grounded, 
a claim need not be conclusive but must be accompanied by 
evidence that suggests more than a purely speculative basis 
for granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 
3 Vet. App. 261, 262-263 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  When the question involved does not 
lie within the range of common experience or common 
knowledge, but requires special experience or special 
knowledge, then the opinions of witnesses skilled in that 
particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  A claimant would not meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  Id.  at 
495.  

For a well-grounded claim of service connection, there must 
be competent evidence of a current disability (a medical 
diagnosis), of inservice incurrence or aggravation of a 
disease or injury (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table); see also Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  A claim for service connection on a secondary 
basis is well grounded only if there is medical evidence to 
connect the asserted secondary condition to the service-
connected disability.  See Locher v. Brown, 9 Vet. App. 535, 
538-39 (1996) (citing Reiber v. Brown, 7 Vet. App. 513, 516-
17 (1995), for the proposition that lay evidence linking a 
fall to a service-connected weakened leg sufficed on that 
point as long as there was "medical evidence connecting a 
currently diagnosed back disability to the fall").

In this case, private and VA outpatient treatment records 
show the veteran suffered a ruptured right Achilles tendon on 
December 6, 1995, and that he underwent surgical correction 
of the same the next day.  What this evidence does not show, 
however, is that the veteran's service-connected gout caused 
him to stumble and fall.  The veteran has also failed to 
submit any medical professional opinion that establishes the 
alleged fall caused the rupture of his Achilles tendon.  The 
veteran's opinion, standing alone, is insufficient to 
establish a causal relationship between the alleged fall and 
rupture of his Achilles tendon.  There is no evidence that he 
is a medical professional.  Therefore, he lacks the expertise 
to render a medical opinion regarding the cause of the 
ruptured Achilles tendon.  See Espiritu v. Derwinski.

Accordingly, the veteran's claim of service connection for a 
ruptured right Achilles tendon as secondary to service-
connected gout must be denied.  In making this determination, 
the Board has considered the veteran's hearing testimony.  
While his testimony is considered credible insofar as he 
described his symptoms and belief in the merits of his 
claims, he is not competent to offer a medical opinion as to 
diagnosis or etiology, as noted earlier.

The Board observes that the U.S. Court of Appeals for 
Veterans Claims (Court) has held that, when a  claimant fails 
to submit a well-grounded claim under 38 U.S.C.A. § 5107(a) 
(West 1991), VA has a duty under 38 U.S.C.A. § 5103(a) (West 
1991) to advise the claimant of the  evidence required to 
complete the application.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  During his July 1999 personal hearing, the veteran 
intimated that the Emergency Room report from Foresight 
Medical Center would establish that his ruptured Achilles 
tendon was caused by a fall, and that the fall was caused by 
his gout.  In that regard, the veteran indicated that he 
recognized the value of the report, and that he intended to 
submit a copy of the same.  The record was left open for 30 
days so that the veteran could obtain the Emergency Room 
report.  To date, no records from Foresight Medical Center 
have been received.  The procedural consideration of 
Robinette has been satisfied.


ORDER

Entitlement to service connection for a ruptured right 
Achilles tendon as secondary to service-connected gout is 
denied.


REMAND

The Court has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Inasmuch as the veteran in the current case has 
claimed that his service-connected disorders are more 
disabling than currently evaluated, he has stated well-
grounded claims.  Thus, VA is obligated to assist him in the 
development of these claims.  38 U.S.C.A. § 5107(a) (West 
1991).

The veteran was afforded a VA orthopedic examination in June 
1997.  That examination is inadequate for the purpose of 
evaluating his service-connected thoracic strain and gout.  
The Court has stated that an examination must provide 
sufficient information to rate the disability in accordance 
with the applicable rating criteria.  See Massey v. Brown, 7 
Vet. App. 204 (1994).  

In the instant case, the Board observes that the veteran's 
claims folder was not present during his June 1997 
evaluation.  Specifically, the examiner prefaced his medical 
report by stating that "no records of any sort were made 
available to me to assist with this examination."  The 
development of facts includes a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet.App. 121, 124 (1991).  Accordingly, the 
veteran's claims folder must be made available to the 
examiner for review prior to the examinations requested 
below.

The Board also notes that the evidence of record shows that 
the veteran has complained that his service-connected 
thoracic disability is causing neurological problems.  He 
states that he periodically experiences a numbness that 
radiates up his back, through his neck, and into his 
shoulders.  These complaints do not appear to have been 
adequately evaluated.  The Court has held that the Board, in 
rendering its final decision, must consider independent 
medical evidence in support of recorded findings, rather than 
provide its own medical judgment in the guise of a Board 
opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The 
veteran should be afforded a VA neurological examination to 
determine the etiology of his neurological complaints.

Further, with regard to his service-connected gout, the 
veteran argues that his gout is more disabling than currently 
evaluated.  Gout is rated under Diagnostic Code 5017, which 
refers in turn to Diagnostic Code 5002, for rheumatoid 
arthritis.  These rating criteria are used by analogy.  An 
active disease process, with one or two exacerbations a year 
in a well-established diagnosis, warrants a 20 percent 
rating.  Gouty arthritis as an active process with symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year, warrants a 40 percent rating.  When the active disease 
process is less than the criteria for 100 percent but with 
weight loss and anemia productive of severe impairment of 
health or severely incapacitating exacerbations occurring 
four or more times a year or a lesser number over prolonged 
periods, a 60 percent rating is warranted.  Finally, gouty 
arthritis as an active process, with constitutional 
manifestations associated with active joint involvement, 
totally incapacitating, warrants a total rating. 
38 C.F.R. § 4.71a, Diagnostic Code 5002 (1999).

Where gout is not active, it is rated for chronic residuals 
which are evaluated on the basis of limitation of motion or 
ankylosis under the appropriate diagnostic codes pertaining 
to disability of the specific joint or joints involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Where the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate codes, an evaluation of 10 percent is 
assigned for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added under Diagnostic Code 
5002.  38 C.F.R. § 4.71a, Diagnostic Code 5002. (1999).  
Here, the particular joints that have been affected by the 
veteran's gout have not been identified by the RO in this 
regard.

Although he has been examined previously for VA purposes, the 
importance of a new examination to ensure adequate clinical 
findings should be emphasized to the veteran.  The veteran 
should be advised that failure to report, without good cause, 
for an examination scheduled in connection with a claim for 
an increased rating, may result in denial of that claim.  38 
C.F.R. § 3.655 (1999).

Finally, as referenced above, VA has a duty to assist the 
veteran in the development of facts pertinent to his claim.  
The Court has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining treatment records to 
which the veteran has referred.  See Littke v. Derwinski, 1 
Vet. App. 90 (1990).  Thus, as this matter is being Remanded 
for additional VA examinations, the RO should obtain the 
veteran's current medical records pertaining to the treatment 
of his service-connected thoracic strain and/or gout 
disability.

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
service-connected thoracic strain and/or 
gout disability since July 1999.  After 
securing the necessary release(s), the RO 
should request the records which are not 
already contained in the claims folder.

2.  The RO should obtain the veteran's 
complete outpatient treatment records 
from the Salisbury VAMC, Winston-Salem 
VAMC, and any other identified VA medical 
facility since July 1999.  Once obtained, 
all records must be associated with the 
claims folder.

3.  After the above records have been 
associated with the claims folder, the RO 
should schedule the veteran for VA 
orthopedic and neurological examinations 
to determine the severity of his service-
connected thoracic strain and gout 
disabilities.  The veteran and his 
representative should be notified of the 
date, time, and place of the examinations 
in writing, and the RO should advise the 
veteran that, pursuant to federal 
regulations, failure to report for an 
examination, without good cause shown, 
may result in the denial of his claim for 
an increased rating.  A copy of the 
notification letter should be associated 
with the claims file.    

a.  General information for the 
examiners:  The claims folders must be 
made available to the examiners for 
review prior to the examinations.  A copy 
of this Remand decision should be 
provided to each physician.  Such tests 
as the examiners deem necessary should be 
performed.

b.  Special instructions for the 
orthopedic examiner:  The examiner should 
provide the answers/findings indicated 
below to each question or instruction 
posed.  No instruction/question should be 
left unanswered.  If the examiner finds 
that it is not feasible to answer a 
particular question or follow a 
particular instruction, he or she should 
so indicate and provide an explanation.

I.  The examiner should be asked 
whether the veteran has gouty 
arthritis as an active process.  If 
so, the examiner is asked to answer 
the following questions, in light of 
all the evidence: (a) How often does 
the veteran have incapacitating 
exacerbations? (b) Does the gouty 
arthritis result in symptom 
combinations productive of definite 
impairment of health? 
(c) What objective examination 
evidence, including X-ray, supports 
a finding that there are symptom 
combinations productive of 
impairment of health?  (d) Is the 
gouty arthritis characterized by 
weight loss and anemia, productive 
of a severe impairment to his 
health? (e) Does the gouty arthritis 
result in constitutional 
manifestations, associated with 
active joint involvement, which are 
totally incapacitating?

II.  If the veteran does not have 
gouty arthritis as an active 
process, the examiner is asked to 
answer the following questions, in 
light of all the evidence:  (a) What 
are the chronic residuals (such as 
limitation of motion, ankylosis or 
X-ray evidence of gouty arthritis) 
of the gouty arthritis? (b) In what 
joints are there chronic residuals? 
(c) For each joint in which there 
are chronic residuals, what 
objective manifestations (such as 
swelling, muscle spasm, or 
satisfactory evidence of painful 
motion) confirm the presence of 
limitation of motion? (d) For each 
joint in which there are chronic 
residuals in the form of limitation 
of motion, what are the exact ranges 
of motion?  In doing so, the 
examiner should, if feasible, 
indicate whether weakened movement, 
excess fatigability, incoordination, 
or pain causes any additional range 
of motion loss. (e) For each joint 
in which there are chronic residuals 
in the form of ankylosis, is the 
ankylosis favorable or unfavorable? 

III.  With regard to the veteran's 
service-connected thoracic strain, 
levo-scoliosis with back pain, the 
examiner should be asked to state 
the ranges of motion of the thoracic 
spine in degrees.  Moreover, the 
examiner should state the normal 
ranges of motion of the thoracic 
spine in degrees.

IV.  The examiner should be asked to 
determine whether there is weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected thoracic 
disability; and, if feasible, these 
determinations must be expressed in 
terms of the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis 
due to any weakened movement, excess 
fatigability, or incoordination.

V.  The examiner should be asked to 
express an opinion on whether pain 
in the thoracic area of the back 
could significantly limit functional 
ability during flare-ups or during 
periods of repeated use.  This 
determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis  due to pain 
on use or during flare-ups.

c.  Special instructions for the 
neurological examiner:  Any neurological 
complaints or findings attributable to 
the veteran's service-connected 
disability of the thoracic spine should 
be identified.  The examiner should state 
whether the veteran experiences 
intervertebral disc syndrome as a 
manifestation of or otherwise related to 
the service-connected back disability.  
If so, the examiner should state whether 
the veteran experiences recurring attacks 
and the degree of intermittent relief he 
experiences between those attacks.  The 
examiner should further state whether any 
intervertebral disc syndrome that may be 
present results in incapacitating 
episodes and the total duration of any of 
these episodes.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is 
incomplete, including if the requested 
examinations do not include all test 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be implemented.

5.  When the above development has been 
completed, the case should be reviewed by 
the RO.  The RO should consider and apply 
the criteria set out at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5002, including 
the criteria governing the rating of 
affected parts on the basis of limitation 
of motion or ankylosis, and the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  
If any decision remains adverse to the 
veteran, he and his representative should 
be issued a supplemental statement of the 
case (SSOC) and afforded a reasonable 
opportunity to respond.  If appropriate, 
the SSOC should also include the 
provision of 38 C.F.R. § 3.655.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate review, 
if appropriate.  The veteran need take no action until he is 
further informed.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purpose of this REMAND is to obtain 
additional medical information.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 

